Citation Nr: 1134395	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  04-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the March 16, 2002, rating decision that granted service connection for degenerative disc disease of the lumbar spine, effective April 30, 2001, contained clear and unmistakable error.  

2.  Entitlement to an effective date prior to April 30, 2001, for the award of service connection for major depression associated with degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 30 percent for major depression associated with degenerative disc disease of the lumbar spine, prior to October 16, 2007.

4.  Entitlement to a rating in excess of 50 percent for major depression associated with degenerative disc disease of the lumbar spine, beginning October 16, 2007.  

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977, and from April 1981 to April 1985.  

This case was previously before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In a January 2007 decision, the Board denied entitlement to an effective date prior to November 21, 2002, for the award of service connection for major depression associated with degenerative disc disease of the lumbar spine; denied entitlement to an initial rating greater than 30 percent for major depression; and denied entitlement to service connection for a right knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims Court (Court).  In August 2009, the Court issued a decision that affirmed the Board's decision regarding service connection for a right knee disorder.  Therefore, Board's January 2007 decision as to that issue is final.  The Court vacated the Board's decision as to the other two issues and remanded the case for further action.  

In a July 2010 decision, the Board granted an effective date of April 30, 2001, for the award of service connection for major depression, secondary to the Veteran's service-connected low back disorder.  In light of the Board's action, the issue concerning a greater initial rating for the disability between April 30, 2001, and November 21, 2002, was remanded for the RO to address that issue in the first instance.  In addition, the Board remanded the issue of the Veteran's entitlement to a total disability rating based on individual unemployability for the RO to issue a statement of the case.  

The Veteran appealed the Board's July 2010 decision to the Court.  In an April 2011 Joint Motion for Partial Remand (Joint Motion), the parties requested "that the Court not disturb that portion of the Board's decision that assigned an effective date of April 30, 2001, as this is a favorable finding."  The Joint Motion also noted that the issues concerning entitlement to a greater initial disability rating for depression and to a total disability rating based on individual unemployability (TDIU) were "not presently before the Court," as they had been remanded by the Board.  Although those three issues were the only issues before the Court, the Joint Motion asked the Court "to remand the appeal for further adjudication consistent with this Joint Motion."  Therefore, the appeal must be remanded to the RO for adjudication in the first instance in compliance with the Joint Motion.  


REMAND

The Veteran has filed a claim of whether the rating decision in March 2002 that assigned an effective date of April 30, 2001, for the grant of service connection for a lumbar spine disorder contained clear and unmistakable error (CUE).  The Joint Motion pointed to the Veteran's claim for service connection for a back disability, a disability of both knees, and depression that was received in December 1991 and remained unadjudicated.  The Veteran's claims for an effective date prior to April 30, 2001, for the grant of service connection for major depression associated with degenerative disc disease of the lumbar spine, as well as for a greater initial rating for major depression associated with degenerative disc disease of the lumbar spine, rated 30 percent disabling prior to October 16, 2007, and rated 50 percent disabling beginning October 16, 2007, could be affected by the action taken by the RO on his CUE claim.  Therefore, those claims are all inextricably intertwined.  Further, the Veteran's CUE claim has not yet been adjudicated by the RO, which must consider the claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  

Therefore, appellate consideration of the issues of entitlement to an effective date prior to April 30, 2001, for the award of service connection for major depression associated with degenerative disc disease of the lumbar spine, and of a greater initial rating for major depression associated with degenerative disc disease of the lumbar spine, rated 30 percent disabling prior to October 16, 2007, and rated 50 percent disabling beginning October 16, 2007, must be deferred, pending action by the RO on the CUE issue.  

In addition, because the record does not reflect that the RO has yet acted on the Board's July 2010 remand of the issue concerning the Veteran's entitlement to a total disability rating based on individual unemployability, that issue is again remanded to the RO. 

Accordingly, the case is remanded for the following actions:  

1.  The RO must issue a statement of the case, as well as notification of the Veteran's appellate rights, on the issue of TDIU.  38 C.F.R. § 19.26 (2010).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over that issue, a timely substantive appeal to the October 2006 rating decision denying TDIU must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to that issue, the case must be returned to the Board for appellate review.  

2.  The RO must adjudicate the issue of whether the March 16, 2002, rating decision that assigned the effective date of April 30, 2001, for the grant of service connection for degenerative disc disease of the lumbar spine, contained clear and unmistakable error.  If the RO's action on that claim is unfavorable and if the Veteran perfects an appeal as to that issue, the case must be returned to the Board for appellate review.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2010).

3.  The RO must then readjudicate the issues of entitlement to an effective date prior to April 30, 2001, for the award of service connection for major depression associated with degenerative disc disease of the lumbar spine, and entitlement to a greater initial rating for major depression associated with degenerative disc disease of the lumbar spine, rated 30 percent disabling prior to October 16, 2007, and rated 50 percent disabling beginning October 16, 2007.  The RO must stay the re-adjudication of these claims until (1) the Veteran perfects an appeal of the rating decision concerning his CUE and TDIU claims; or (2) one year after the date of the letter sent to the Veteran notifying him of the rating decision as to CUE and TDIU claims, whichever is earlier.  

4.  Thereafter, if any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

